DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunn [4610625].
With respect to claim 1, Bunn discloses: A premix burner for combusting a premixed gas containing a fuel and air mixed in advance, comprising [see abstract]: a plurality of combustion nozzles including a first nozzle (30A) having an ignition rod (32) disposed therein and a second nozzle (46) other than the first nozzle; a first premixed gas passage (30)  for supplying a premixed gas to the first nozzle; and a second premixed gas passage (48) for supplying a premixed gas to the second nozzle, wherein 
Bunn further discloses: 
{cl. 2} The premix burner according to claim 1, wherein the first nozzle (30A) is a nozzle for producing a pilot flame by combusting the premixed gas supplied to the first nozzle [col 2, line 25-26].
{cl. 3} The premix burner according to claim 1, further comprising: a pipe (30) in which the ignition rod (32) is inserted and which forms at least a part of the first premixed gas passage inside thereof; a back plate (50) through which the pipe penetrates; a front plate (10) disposed between the back plate and the plurality of combustion nozzles (46); and a second cylindrical member (22) extending between the front plate and the back plate, wherein the second premixed gas passage includes a second chamber formed by at least the front plate, the back plate, and an inner wall surface of the second cylindrical member, and wherein the pipe extends through the second chamber to the front plate [see FIG 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunn [4610625], further in view of Nagai et al [20100115966].
Regarding claims 4-, 7 and 8, Bunn discloses the invention as substantially claimed, however does not disclose certain features of the valves and control of flow to the combustion nozzle.
Nagai makes up for these deficiencies by teaching:
{cl. 4}  The premix burner according to claim 3, further comprising: a first cylindrical member (010 feed into, or at 53) disposed opposite to the second cylindrical member (002 or at 32) across the back plate (47); a first chamber which is a part of the first premixed gas passage, the first chamber being formed by at least the first cylindrical member; and a seal member (61) disposed so as to close a gap between an outer peripheral surface of the pipe and an inner peripheral surface of the first cylindrical member [see FIGs 1, 5 and 7, paragraph 0081].
{cl. 7} The premix burner according to claim 1, wherein the first nozzle is configured to be supplied with a constant flow rate of the premixed gas [see FIG 14, 
{cl. 8} A heat treatment facility for metal plate, comprising: the premix burner according to claim 1; a first premixed gas supply line (010) connected to the first premixed gas passage; and a second premixed gas supply line (011 or 012) connected to the second premixed gas passage; wherein a flow rate of a premixed gas in the first premixed gas supply line and a flow rate of a premixed gas in the second premixed gas supply line are separately adjustable [see FIG 14, paragraph 0004, 0012, the separate valves indicating individual control of each flow line to the nozzle].
It would have been obvious at the time of filing the invention to modify the invention of Bunn with the teachings of Nagai because Nagai provides a premix burner with multiple ducts that allow for individual control over certain nozzles, therein ensuring proper regulation and adjustability of a combustion reaction to ensure efficient heat output.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunn [4610625], further in view of Weidman [5285967]
Bunn discloses the invention as substantially claimed however does not disclose the fastening means of the pipes.
Weidman makes up for these deficiencies by teaching:
{cl. 5} The premix burner according to claim 3, wherein the pipe (16) includes an end portion having a male thread, and wherein the pipe is fastened to the front plate by screwing the end portion into a thread hole formed in the front plate (14) [see FIG 4, col 14, line 6-21].
It would have been obvious at the time of filing the invention to modify the invention of Bunn with the teachings of Weidman because Weidman provides a known manner to attach burner nozzles to frame members to ensure no leakage occurs.
Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunn [4610625], in view of Nagai et al [20100115966], further in view of Knopfel et al [20120073305].
{cl. 10} The heat treatment facility for metal plate according to claim 8, further comprising: a first mixer (14) for producing the premixed gas to be supplied to the first nozzle (at 13); a first fuel supply line (F), connected to the first mixer, for supplying a fuel to the first mixer; a first air supply line (A), connected to the first mixer, for supplying air to the first mixer; and a valve configured to adjust a flow rate of the first fuel supply line or the first air supply line so that a ratio of the flow rate of the first fuel supply line and the flow rate of the first air supply line is constant [see FIGs 4 and 14, paragraph 0085].
{cl. 11} The heat treatment facility for metal plate according to claim 8, further comprising: a second mixer (14) for producing the premixed gas to be supplied to the second nozzle; a second fuel supply line (F), connected to the second mixer, for supplying a fuel to the second mixer; a second air supply line (A), connected to the second mixer, for supplying air to the second mixer; a second fuel valve provided in the second fuel supply line; a second air valve provided in the second air supply line; and a controller configured to control an opening degree of the second fuel valve and an opening degree of the second air valve so that a flow rate of the second fuel supply line and a flow rate of the second air supply line change, respectively [see FIGs 4 and 14, paragraph 0085].
It would have been obvious at the time of filing the invention to modify the invention of Bunn with the teachings of Knopfel because Knopfel provides a manner in .
Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Even et al [20170108214] is considered relevant art because it provides a fluidly isolated conduit housing an ignition electrode, wherein the conduit provides a premixed flow of air and fuel for a pilot burner [paragraph 0072].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
1/14/2022